Case 2:19-cr-00524-BRM Document 21 Filed 07/24/19 Page 1 of 11 PageID: 59
                                                                                                    cf

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 District of New Jersey


                                                 970 Broad SI reel, Suilc 700      (973) 645-2700
                                                 Newark, NJ 07102
    2018R00792


                                                            November 8, 2018

    Jason J. LeBoeuf
    Law Office of Jason LeBoeuf
    60 Park Place, Suite 703
    Newark, New Jersey 07102
                                                                                )9- 524
                 Re: Plea Agreement with BRYAN QUEZADA

    Dear Mr. LeBoeuf:

          This letter sets forth the plea agreement between your client, BRYAN
    QUEZADA ("QUEZADA" or "defendant"), and the United States Attorney for the
    District of New Jersey ("this Office"). This offer will expire if an executed copy of
    this agreement is not returned by November 23, 2018.

    Charge

          Conditioned on the understandings specified below, this Office will accept
    a guilty plea from QUEZADA to a one-count Information, which charges
    QUEZADA with distribution of child pornography in violation of 18 U.S.C. §§
    2252A(a)(2)(A) and 2252A(b)(l). If QUEZADA enters a guilty plea and is
    sentenced on this charge, and otherwise fully complies with all of the terms of
    this agreement, this Office will not initiate any further criminal charges against
    QUEZADA for, from in or about January 2017 through in or about April 2017,
    knowingly possessing and distributing child pornography. If a guilty plea in
    this matter is not entered for any reason or the judgment of conviction entered
    as a result of this guilty plea does not remain in full force and effect, defendant
    agrees that any dismissed charges and any other charges that are not time-
    barred by the applicable statute of limitations on the date this agreement is
    signed by QUEZADA may be commenced against him, notwithstanding the
    expiration of the limitations period after QUEZADA signs the agreement.
Case 2:19-cr-00524-BRM Document 21 Filed 07/24/19 Page 2 of 11 PageID: 60




    Sentencing

           The violation of 18 U.S.C. §§ 2252A(a)(2)(A) and 2252A{b)(l) to which
    QUEZADA agrees to plead guilty carries a statutory maximum sentence of 20
    years' imprisonment, a statutory mandatory minimum sentence of five (5) years,
    and a statutory mandatory maximum fine equal to the greatest of: (1) $250,000;
    (2) twice the gross amount of any pecuniary gain that any persons derived from
    the offense; or (3) twice the gross amount of any pecuniary loss sustained by any
    victims of the offense. Fines imposed by the sentencing judge may be subject
    to the payment of interest.

           Pursuant to 18 U.S.C. § 2252A(b)(l), if the Court determines that
    QUEZADA has a prior conviction under Chapter 110, section 1591, Chapters 71,
    109A, or 117, or under section 920 of title 10 (article 120 of the Uniform Code of
    Military Justice), or under the laws of any state relating to aggravated sexual
    abuse, sexual abuse, or abusive sexual conduct involving a minor or ward, or
    the production, possession, receipt, mailing, sale, distribution, shipment, or
    transportation of child pornography, or sex trafficking of children, the violation
    of 18 U.S.C. §§ 2252A(a){2)(A) and 2252A(b)(l) to which QUEZADA agrees to
    plead guilty instead carries a mandatory minimum sentence of fifteen (15) years
    and a statutory maximum prison sentence of forty (40) years.

           The sentence to be imposed upon QUEZADA is within the sole discretion
    of the sentencing judge, subject to the provisions of the Sentencing Reform Act,
    18 U.S.C. §§ 3551-3742, and the sentencingjudge's consideration of the United
    States Sentencing Guidelines. The United States Sentencing Guidelines are
    advisory, not mandatory. The sentencing judge may impose any reasonable
    sentence up to and including the statutory maximum term of imprisonment and
    the maximum statutory fine. This Office cannot and does not make any
    representation or promise as to what guideline range may be found by the
    sentencing judge, or as to what sentence QUEZADA ultimately will receive.

           Further, in addition to imposing any other penalty on QUEZADA, the
    sentencing judge: (1) will order QUEZADA to pay an assessment of $100
    pursuant to 18 U.S.C. § 3013, which assessment must be paid by the date of
    sentencing; (2) must order QUEZADA to pay restitution pursuant to 18 U.S.C.
    § 2259; (3) must order forfeiture, pursuant to 18 U.S.C. § 2253; and (4) pursuant
    to 18 U.S.C. § 3583 must require QUEZADA to serve a term of supervised release
    of at least five (5) years and up to a maximum term of life on supervised release,
    which will begin at the expiration of any term of imprisonment imposed. Should
    QUEZADA be placed on a term of supervised release and subsequently violate
    any of the conditions of supervised release before the expiration of its term,
    QUEZADA may be sentenced to not more than five (5) years' imprisonment in
    addition to any prison term previously imposed, regardless of the statutory

                                            2
Case 2:19-cr-00524-BRM Document 21 Filed 07/24/19 Page 3 of 11 PageID: 61




    maximum term of imprisonment set forth above and without credit for time
    previously served on post-release supervision, and may be sentenced to an
    additional term of supervised release.

           However, pursuant to 18 U.S.C. § 3583(k), should QUEZADA be placed on
    a term of supervised release and subsequently commit an offense while on
    release in violation of chapters 109A, 110, or 117, or section 1201 or 1591 of the
    United States Code, for which imprisonment for a term longer than one (1) year
    can be imposed, QUEZADA must be sentenced to at least five (5) years'
    imprisonment in addition to any prison term previously imposed, regardless of
    the statutory maximum term of imprisonment set forth above and without credit
    for time previously served on post-release supervision, and may be sentenced to
    an additional term of supervised release.

         In addition, pursuant to the Justice for Victims of Trafficking Act of 2015,
    18 U.S.C. § 3014, upon conviction, unless the Sentencing Court finds the
    defendant to be indigent, an additional mandatory special assessment of $5,000
    must also be imposed.

    Rights of This Office Regarding Sentencing

           Except as otherwise provided in this agreement, this Office reserves its
    right to take any position with respect to the appropriate sentence to be imposed
    on QUEZADA by the sentencing judge, to correct any misstatements relating to
    the sentencing proceedings, and to provide the sentencing judge and the United
    States Probation Office all law and information relevant to sentencing, favorable
    or otherwise. In addition, this Office may inform the sentencing judge and the
    United States Probation Office of: (1) this agreement; and (2) the full nature and
    extent of QUEZADA's activities and relevant conduct with respect to this case.

    Stipulations

           This Office and QUEZADA agree to stipulate at sentencing to the
    statements set forth in the attached Schedule A, which hereby is made a part of
    this plea agreement. This agreement to stipulate, however, cannot and does not
    bind the sentencing judge, who may make independent factual findings and may
    reject any or all of the stipulations entered into by the parties. To the extent
    that the parties do not stipulate to a particular fact or legal conclusion, each
    reserves the right to argue the existence of and the effect of any such fact or
    conclusion upon the sentence. Moreover, this agreement to stipulate on the
    part of this Office is based on the information and evidence that this Office
    possesses as of the date of this agreement. Thus, if this Office obtains or
    receives additional evidence or information prior to sentencing that it determines
    to be credible and to be materially in conflict with any stipulation in the attached

                                             3
Case 2:19-cr-00524-BRM Document 21 Filed 07/24/19 Page 4 of 11 PageID: 62




    Schedule A, this Office shall not be bound by any such stipulation. A
    determination that any stipulation is not binding shall not release either this
    Office or QUEZADA from any other portion of this agreement, including any other
    stipulation. If the sentencing court rejects a stipulation, both parties reserve
    the right to argue on appeal or at post-sentencing proceedings that the
    sentencing court was within its discretion and authority to do so. These
    stipulations do not restrict this Office's right to respond to questions from the
    Court and to correct misinformation that has been provided to the Court.

    Waiver of Appeal and Post-Sentencing Rights

            As set forth in Schedule A, this Office and QUEZADA waive certain rights
    to file an appeal, collateral attack, writ, or motion after sentencing, including but
    not limited to an appeal under 18 U.S.C. § 3742 or a motion under 28 U.S.C. §
    2255.

    Forfeiture

           QUEZADA agrees, as part of his acceptance of responsibility and pursuant
    to 18 U.S.C. § 2253, to forfeit to the United States (1) all computer and computer
    accessories on which law enforcement, in or about May 2017, discovered visual
    depictions described in Sections 2251, 2251A, 2252, 2252A, 2252B, and 2260
    of Title 18 of the United States Code; (2) all visual depictions described in
    Sections 2251, 2251A, 2252, 2252A, 2252B, and 2260 of Title 18 of the United
    States Code that were produced, transported, shipped, or received in violation of
    chapter 109A of Title 18, United States Code; (3) all property, real and personal,
    constituting or traceable to gross profits or other proceeds obtained from the
    offense charged in the Information; and (4) all property, real and personal, used
    or intended to be used to commit or to promote the commission of the offense
    charged in the Information and all property traceable to such property {the
    "Forfeitable Property, which includes the items listed on Schedule B hereto").

           QUEZADA further agrees to waive all interest in the Forfeitab]e Property
    in any administrative or judicial forfeiture proceeding, whether criminal or civil,
    state or federal. QUEZADA agrees to consent to the entry of orders of forfeiture
    for the Forfeitable Property and waives the requirements of Rules 32.2 and 43(a)
    of the Federal Rules of Criminal Procedure regarding notice of the forfeiture in
    the charging instrument, announcement of the forfeiture at sentencing, and
    incorporation of the forfeiture in the judgment. QUEZADA understands that
    the forfeiture of Forfeitable Property is part of the sentence that may be imposed
    in this case and waives any failure by the court to advise him of this pursuant
    to Rule ll(b)(l)(J) of the Federal Rules of Criminal Procedure at the guilty plea
    proceeding.


                                             4
Case 2:19-cr-00524-BRM Document 21 Filed 07/24/19 Page 5 of 11 PageID: 63




         QUEZADA hereby waives any and all claims that this forfeiture constitutes
    an excessive fine and agrees that this forfeiture does not violate the Eighth
    Amendment.

    Immigration Consequences

           The defendant understands that, if he is not a citizen of the United States,
    his guilty plea to the charged offense will likely result in his being subject to
    immigration proceedings and removed from the United States by making him
    deportable, excludable, or inadmissible, or ending his naturalization. The
    defendant understands that the immigration consequences of this plea will be
    imposed in a separate proceeding before the immigration authorities. The
    defendant wants and agrees to plead guilty to the charged offense regardless of
    any immigration consequences of this plea, even if this plea will cause his
    removal from the United States. The defendant understands that he is bound
    by his guilty plea regardless of any immigration consequences of the plea.
    Accordingly, the defendant waives any and all challenges to his guilty plea and
    to his sentence based on any immigration consequences, and agrees not to seek
    to withdraw his guilty plea, or to file a direct appeal or any kind of collateral
    attack challenging his guilty plea, conviction, or sentence, based on any
    immigration consequences of his guilty plea.

    Registration Consequences

           QUEZADA understands that his guilty plea to the charged offense will
    likely result in a requirement that he register as a sex offender under federal and
    state law, and he will be subject to the registration law's requirements and
    penalties. QUEZADA wants and agrees to plead guilty to the charged offense
    regardless of any registration consequences of that plea.                QUEZADA
    understands that he is bound by his guilty plea regardless of any registration
    consequences of the plea. Accordingly, QUEZADA waives any and all challenges
    to his guilty plea and to his sentence based on any registration consequences,
    and agrees not to seek to withdraw his guilty plea, or to file a direct appeal or
    any kind of collateral attack challenging his guilty plea, conviction, or sentence,
    based on any registration consequences of his guilty plea.

    Adam Walsh Child Protection and Safety Act

          QUEZADA has been advised, and understands, that under the Sex
    Offender Registration and Notification Act, a federal law, he must register and
    keep the registration current in each of the following jurisdictions: where
    QUEZADA resides; where he is an employee; and where he is a student.
    QUEZADA understands that the requirements for registration include providing
    his name, his social security number, the address of any place where he resides

                                             5
Case 2:19-cr-00524-BRM Document 21 Filed 07/24/19 Page 6 of 11 PageID: 64




   or will reside, the names and addresses of any places where he is or will be an
   employee or a student, and the license plate number and a description of any
   vehicle owned or operated by him, among other information. QUEZADA further
   understands that the requirement to keep the registration current includes
   informing at least one jurisdiction in which he resides, is an employee, or is a
   student not later than three business days after any change of his name,
   residence, employment, or student status. QUEZADA has been advised, and
   understands, that failure to comply with these obligations subjects him to
   prosecution for failure to register under federal law, 18 U.S.C. § 2250, which
   carries a statutory maximum prison sentence of 10 years and a statutory
   maximum fine equal to the greatest of: {1) $250,000; (2) twice the gross amount
   of any pecuniary gain that any persons derived from the offense; or (3) twice the
   gross amount of any pecuniary loss sustained by any victims of the offense.

    Other Provisions

          This agreement is limited to the United States Attorney's Office for the
    District of New Jersey and cannot bind other federal, state, or local authorities.
    However, this Office will bring this agreement to the attention of other
    prosecuting offices, if requested to do so.

         This agreement was reached without regard to any civil or administrative
   matters that may be pending or commenced in the future against QUEZADA.
   This agreement does not prohibit the United States, any agency thereof
   (including the Internal Revenue Service and Immigration and Customs
   Enforcement), or any third party from initiating or prosecuting any civil or
   administrative proceeding against QUEZADA.

          No provision of this agreement shall preclude QUEZADA from pursuing in
    an appropriate forum, when permitted by law, an appeal, collateral attack, writ,
    or motion claiming that QUEZADA received constitutionally ineffective
    assistance of counsel.




                                            6
Case 2:19-cr-00524-BRM Document 21 Filed 07/24/19 Page 7 of 11 PageID: 65




    No Other Promises

          This agreement constitutes the plea agreement between QUEZADA and
    this Office and supersedes any previous agreements between them.           No
    additional promises, agreements, or conditions have been made or will be made
    unless set forth in writing and signed by the parties.


                                         Very truly yours,

                                         CRAIG CARPENITO
                                         United States Attorney




                                         By: Ari B. Fontecchio
                                             Assistant United States Attorney

    APPROVED:



    Rennell L. Wilson
    Chief, OCDETF / Narcotics




                                          7
Case 2:19-cr-00524-BRM Document 21 Filed 07/24/19 Page 8 of 11 PageID: 66




          I have received this letter from my attorney, Jason J. LeBoeuf. I have read
    it. My attorney and I have discussed it and all of its provisions, including those
    addressing the charge, sentencing, stipulations, waiver, forfeiture, immigration
    consequences, and registration consequences. 1 understand this letter fully. I
    hereby accept its terms and conditions and acknowledge that it constitutes the
    plea agreement between the parties. I understand that no additional promises,
    agreements, or conditions have been made or will be made unless set forth in
    writing and signed by the parties. I want to plead guilty pursuant to this plea
    agreement.




    AGREED AND ACCEPTED:



                                                Date:   2.   /t. f/r f
          I have discussed with my client this plea agreement and all of its
    provisions, including those addressing the charge, sentencing, stipulations,
    waiver, forfeiture, immigration consequences, and registration consequences.
    My client understands this plea agreement fully and wants to plead guilty
    pursuant to it.



                                                Date:   1{-._r/1 1




                                            8
Case 2:19-cr-00524-BRM Document 21 Filed 07/24/19 Page 9 of 11 PageID: 67




                         Plea Agreement with BRYAN QUEZADA

                                        Schedule A

          1.    This Office and QUEZADA recognize that the United States
    Sentencing Guidelines are not binding upon the Court. This Office and
    QUEZADA nevertheless agree to the stipulations set forth herein, and agree that
    the Court should sentence QUEZADA within the Guidelines range that results
    from the total Guidelines offense level set forth below. This Office and
    QUEZADA further agree that neither party will argue for the imposition of a
    sentence outside the Guidelines range that results from the agreed total
    Guidelines offense level.

         2.    The version of the United States Sentencing Guidelines effective
    November 1, 2018, applies in this case.

         3.    The applicable guideline is U.S.S.G. § 2G2.2(a)(2}, which carries a
    Base Offense Level of 22.

          4.     Specific Offense Characteristic U.S.S.G. § 2G2.2(b)(4)(A) and (B)
    apply in that the offense involved material that portrays sadistic or masochistic
    conduct or other depictions of violence, and sexual abuse or exploitation of an
    infant or toddler. This Specific Offense Characteristic results in an increase of
    4 levels.

         5.     Specific Offense Characteristic U.S.S.G. § 2G2.2(b)(7)(D} applies in
    that the offense involved 600 or more images.           This Specific Offense
    Characteristic results in an increase of 5 levels.

          6.     Accordingly, the offense level is 31.

          7.     As of the date of this letter, QUEZADA has clearly demonstrated a
    recognition and affirmative acceptance of personal responsibility for the offense
    charged. Therefore, a downward adjustment of 2 levels for acceptance of
    responsibility is appropriate if QUEZADA's acceptance of responsibility
    continues through the date of sentencing. See U.S.S.G. § 3El. l(a).

          8.     As of the date of this letter, QUEZADA has assisted authorities in
    the investigation or prosecution of his own misconduct by timely notifying
    authorities of his intention to enter a plea of guilty, thereby permitting this Office
    to avoid preparing for trial and permitting thi~ Office and the court to allocate
    their resources efficiently. At sentencing, this Office will move for a further
    1-point reduction in QUEZADA's offense level pursuant to U.S.S.G. § 3El.l(b) if
    the following conditions are met: (a) QUEZADA enters a plea pursuant to this

                                              9
Case 2:19-cr-00524-BRM Document 21 Filed 07/24/19 Page 10 of 11 PageID: 68




    agreement, (b) this Office in its discretion determines that QUEZADA's
    acceptance of responsibility has continued through the date of sentencing and
    QUEZADA therefore qualifies for a 2-point reduction for acceptance of
    responsibility pursuant to U.S.S.G. § 3El.l(a), and (c) QUEZADA's offense level
    under the Guidelines prior to the operation of§ 3El.l(a) is 16 or greater.

         9.     In accordance with the above, the parties agree that the total
    Guidelines offense level applicable to QUEZADA is 28 (the "agreed total
    Guidelines offense level").

          10. The parties agree not to seek or argue for any upward or downward
    departure, adjustment or variance not set forth herein. The parties further
    agree that a sentence within the agreed applicable Guidelines range is
    reasonable.

          11. QUEZADA knows that he has and, except as noted below in this
    paragraph, voluntarily waives, the right to file any appeal, any collateral attack,
    or any other writ or motion, including but not limited to an appeal under 18
    U.S.C. § 3742 or a motion under 18 U.S.C. § 2255, which challenges the sentence
    imposed by the sentencing court if that sentence falls within or below the
    Guidelines range that results from the agreed total Guidelines offense level of 28.
    This Office will not file any appeal, motion, or writ which challenges the sentence
    imposed by the sentencing court if that sentence falls within or above the
    Guidelines range that results from the agreed total Guidelines offense level of 28.
    The parties reserve any right they may have under 18 U.S.C. § 3742 to appeal
    the sentencing court's determination of the criminal history category. The
    provisions of this paragraph are binding on the parties even if the Court employs
    a Guidelines analysis different from that stipulated to herein. Furthermore, if
    the sentencing court accepts a stipulation, both parties waive the right to file an
    appeal, collateral attack, writ, or motion claiming that the sentencing court erred
    in doing so.

            12. Both parties reserve the right to oppose or move to dismiss any
    appeal, collateral attack, writ, or motion barred by the preceding paragraph and
    to file or to oppose any appeal, collateral attack, writ or motion not barred by the
    preceding paragraph.




                                             10
Case 2:19-cr-00524-BRM Document 21 Filed 07/24/19 Page 11 of 11 PageID: 69




                         Plea Agreement with QUEZADA

                                   Schedule B

       1. HP Pavilion tower computer with serial number MXX216081Q




                                       l1
